Filed 8/30/21 P. v. Henry CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,                                    A161641

 v.                                                                     (Alameda County
 JAMAR HENRY,                                                           Super. Ct. No. 17CR022587)
           Defendant and Appellant.


          Jamar Henry was convicted by a jury of sexual penetration by foreign
object and sentenced to an aggregate term of six years in prison. Henry’s
appellate counsel has filed a brief that raises no issue for appeal and asks
this court for an independent review of the record pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende). We affirm the judgment.
                              SUMMARY OF RECORD ON APPEAL
          This is Henry’s second appeal. (See People v. Henry (Jan. 16, 2020,
A156341) [nonpub. opn.] (Henry I).) Henry I contains a detailed account of
the facts and early procedural history of this case, which we summarize here
before turning to the present appeal.
I. Background
          The incident that gave rise to this case occurred on July 26, 2017,
outside the Oakland home of 18-year-old Jane Doe. Doe was in a chair on her

                                                                1
front porch talking on her phone when Henry and three friends walked by on
their way to visit Doe’s next-door neighbor. Henry, who was intoxicated,
singing and talking to himself, went onto the porch and approached Jane
Doe, telling her she was cute. Doe told Henry to go away and got up to go
inside. Henry pushed her back into the chair and grabbed her crotch. Jane
Doe, who was wearing boxer shorts, felt Henry’s fingers as they went inside
the fly of her shorts and penetrated her through the thin material of her
underwear. The contact was brief, and Henry had removed his hand before
his friends led him away. An Oakland Housing Authority police officer who
noticed the commotion approached the group, but Henry disappeared into the
home of Jane Doe’s neighbor and tried to escape out the back door. The
officer called for back-up and Henry was arrested.
      In May 2018, Henry was tried on a felony charge of sexual penetration
with a foreign object. (Pen. Code, § 289, subd. (a)(1)(A); statutory references
are to this code.) The prosecutor elicited testimony from Jane Doe, Doe’s
aunt, who was on the porch when the incident occurred, the Housing
Authority officer, and the nurse who performed Jane Doe’s sexual assault
exam. Henry’s defense was that the prosecutor overcharged the case. His
trial counsel called no witnesses but argued to the jury that the evidence was
more consistent with the crime of assault with intent to commit sexual
penetration because there was evidence of inappropriate contact but not of
actual penetration, and because Henry’s intoxication was a defense to the
felony but not to the assault offense. The jury rejected this theory, finding
Henry guilty of the charged felony.
      Prior to sentencing, Henry replaced his appointed counsel with private
counsel who filed a motion for new trial. The sole ground for the motion was
that Henry was denied the effective assistance of counsel because his trial


                                       2
counsel failed to interview material witnesses who could have supported a
potentially meritorious defense that Henry did not actually touch Jane Doe.
The witnesses, identified as Evans, Calhoun, and Gilmore, were described in
the motion as friends who were with Henry when the incident occurred.
      Henry’s motion was supported by an unsigned declaration from Evans,
who is Henry’s cousin. According to this document, Henry touched the
shoulder of Jane Doe’s aunt before his friends led him away, but he never
touched Jane Doe. The document also states that Evans shared this
information with Henry’s trial counsel at the preliminary hearing, but Evans
was not called as a witness. Nor did Henry’s trial counsel subsequently
contact Evans, Calhoun, or Gilmore.
      The trial court denied Henry’s motion for a new trial, apparently
without issuing a formal order. The court acknowledged there could be some
basis for an ineffective assistance claim but denied the motion because it
found that ineffective assistance of counsel was not a valid ground upon
which to grant a new trial.
      In January 2019, Henry was sentenced to an aggregate 13-year prison
term. The court imposed a lower term of three years for Henry’s current
conviction, which it doubled because of a prior strike conviction. The court
also imposed a five-year enhancement under section 667, subdivision (a), and
two one-year enhancements under section 667.5, subdivision (b).
II. Henry’s Prior Appeal
      Henry appealed the judgment, raising four material issues that we
reviewed in Henry I. First, we found that the trial court mis-instructed the
jury regarding the relevance of intoxication evidence, but there was no
prejudice because the erroneous instruction pertained to a lesser assault
charge, not to the felony that the jury found Henry committed.


                                       3
      Second, we rejected Henry’s claim that his right to the effective
assistance of counsel was violated because his trial counsel did not make a
hearsay objection when Jane Doe testified about her conversation with the
nurse who performed her sexual assault exam. There were sound tactical
reasons not to object and any error was not prejudicial.
      Third, we found the trial court erred in denying Henry’s new trial
motion. Because the court mistakenly assumed it had no discretion to
entertain a claim of ineffective assistance of counsel in a new trial motion
(see People v. Reed (2010) 183 Cal.App.4th 1137, 1143), it failed to conduct an
inquiry into Henry’s reasons for claiming his counsel was incompetent.
(People v. Stewart (1985) 171 Cal.App.3d 388, 398 (Stewart) disapproved on
other ground in People v. Smith (1993) 6 Cal.4th 684, 694.) It was not
possible to determine on appeal whether the error caused actual prejudice,
which is established only upon a showing that the new trial motion is
meritorious as a matter of law. (People v. Braxton (2004) 34 Cal.4th 798,
817.) Accordingly, the proper remedy was to remand for a belated hearing on
Henry’s new trial motion. (Id. at pp. 818 & 820.)
      The final issue in Henry I pertained to Henry’s sentence. Henry
claimed the trial court was unaware of its discretion not to impose a five-year
sentence enhancement under section 667, subdivision (a). The People argued
the issue was forfeited, but we found that Henry’s claim was moot. While his
appeal was pending, the Legislature enacted changes to section 667.5,
subdivision (b), which required us to strike the one-year enhancements
imposed under that statute. (See People v. Vieira (2005) 35 Cal.4th 264, 306.)
In light of this development, on remand, the trial court would undertake a
full resentencing so that it could exercise its sentencing discretion in light of
changed circumstances. (People v. Buycks (2018) 5 Cal.5th 857, 893.)


                                        4
III. The Present Appeal
      A. Post-Remand Proceedings
      In July 2020, the trial court held a status hearing regarding the
remanded issues. By that time, Henry’s private counsel had withdrawn from
the case and was replaced with appointed counsel. The court had also
granted a defense request for investigation services and the defense had
retained Mr. Stannard, a private investigator. The case was continued for a
hearing on Henry’s new trial motion.
      In September 2020, Henry filed a supplemental brief expanding the
grounds for his ineffective assistance of counsel claim. Henry argued he was
entitled to a new trial not only because his trial counsel failed to present
material witnesses, but also because his counsel failed to object to Jane Doe’s
testimony about her conversation with the nurse and to the jury instruction
regarding intoxication evidence.
      B. The Evidentiary Hearing
      The hearing on Henry’s new trial motion began on November 5, 2020.
The defense called three witnesses: Henry’s cousin, C. Evans; defense
investigator, Walter Stannard; and Henry’s fiancé, K. Stallworth.
      Evans testified that he was present when Henry was arrested in July
2017 and witnessed the events that “led up to that arrest.” Evans also
attended the preliminary hearing, where he spoke to a Henry’s attorney who
told him to wait outside because he could be a witness. However, he was not
called to testify at the preliminary hearing or at trial, and he had no further
contact with Henry’s lawyer.
      Evans testified that after Henry was convicted, Walter Stannard asked
him to sign a declaration about the incident and he agreed. The declaration
states that Henry put his hand on Jane Doe’s shoulder but did not touch any


                                        5
other part of her body. At the time, Henry was drunk, appeared to be
stumbling, and appeared to put his hand on the girl’s shoulder to “avoid
falling down.” Evans testified that his signed declaration accurately reflects
what happened. Evans admitted that he has prior felony convictions for
assault with a firearm and identity theft.
      Under cross-examination, Evans testified that his sister lived next door
to Jane Doe. On the day of the incident, Evans drove to his sister’s house
with Henry and two other friends, Calhoun, and Kilgore. Henry, who was
very intoxicated, got out of the car and began talking with some children.
Evans went and grabbed Henry, and then he and his friends stood together
outside their car and smoked marijuana. Henry wandered away again and
went onto a porch, where Jane Doe was sitting in a chair. He put his hand on
Jane Doe’s shoulder and said something to her, but he did not touch her in
any other inappropriate way. Then Evans pulled Henry off the porch,
apologized that his friend was drunk, and got mad at Henry for bothering the
neighbors.
      Evans testified that he saw everything that happened because he was
right on Henry’s heels, but he also admitted that he was too far away to hear
what Henry said to Jane Doe. Evans testified that when he ushered Henry
into his sister’s house, he did not realize a police officer was approaching.
But he admitted that he was on felony probation at the time and did not want
to answer the door when police came looking for Henry.
      Evans was asked about statements in his unsigned declaration, which
had been filed with Henry’s original motion for new trial. Evans testified
that he did not tell anybody that Henry never touched Jane Doe, nor did he
ever say that Henry had touched the shoulder of Jane Doe’s aunt. Evans




                                        6
admitted that he would lie for Henry but testified that he was not lying
during testimony he gave that day.
      Stallworth testified that she and Henry have postponed getting
married “because of this situation.” Before the preliminary hearing,
Stallworth told Henry’s trial counsel about the three friends who were with
Henry when the incident occurred. After trial, she was dissatisfied with
defense counsel’s explanation for not calling Henry’s friends as witnesses, so
she helped Henry find a new lawyer.
      Stannard is the private investigator who assisted the defense with
Henry’s first appeal. As far as Stannard could tell, no investigation of the
incident had been done by Henry’s trial counsel. Stannard testified that
Evans and Calhoun were identified as witnesses in the police report, and he
was “guessing” that Kilgore was also mentioned in the report. Under cross-
examination, Stannard admitted that he did not review the entire file
compiled by Henry’s trial counsel before he testified at the evidentiary
hearing.
      After the witness testimony was completed, the parties were granted
leave to file supplemental briefs and the hearing was continued for
arguments. The court also invited briefs on resentencing issues. Finally, the
court admitted various documents into evidence, including a declaration from
Henry’s trial counsel that had been submitted in a related habeas proceeding.
In that declaration, Henry’s trial counsel stated that he did not hire an
investigator to interview witnesses. When proceedings reconvened on
November 6, the hearing was continued pursuant to a defense request for
more time to prepare for argument.
      On December 11, 2020, the parties presented arguments. Henry
argued his trial counsel failed to call percipient witnesses who could have


                                       7
provided evidence that Henry did not touch Jane Doe’s crotch and details
about the level of Henry’s intoxication that may have impacted the verdict.
The prosecutor countered that Henry failed to carry his burden of proof as to
both prongs of his ineffective assistance claim. Calhoun and Kilgore did not
testify at the hearing or sign any declaration that had been prepared for
them. The prosecutor argued that unsuccessful efforts to compel these
witnesses to participate were relevant to show that trial counsel may have
had similar difficulties. The record also showed that Henry’s trial counsel
had talked to Evans and there were tactical reason not to call Evans as a
witness.
      C. Trial Court Orders
      At the December 2020 hearing, the court denied Henry’s new trial
motion, addressing separately the three grounds upon which Henry based his
claim.
      First, Henry’s trial counsel was not incompetent for failing to call
percipient witnesses. The court based this ruling on evidence that trial
counsel did know about these witnesses, and that he talked to Evans at the
preliminary hearing, which gave him the opportunity to evaluate Evans’s
account of the incident and his credibility.
      The court articulated multiple reasons competent counsel could decide
to forego calling Evans as a witness. Because Henry, Evans and their friends
were drinking and smoking marijuana, Evans’s testimony would highlight
the fact that they all had impaired perceptions. Also, Evans made
inconsistent statements about whether Henry touched Jane Doe on the
shoulder or did not touch her at all, and his testimony about where he was
standing when the incident occurred raised questions about what he was able
to observe.


                                        8
         Competent counsel could also have concluded Evans would not be an
effective witness because of his demeanor, as evidenced by his testimony at
the new trial hearing. Evans was “agitated, to say the least,” sometimes
“hostile,” and had to be admonished more than once about his outbursts. He
was unequivocal about his willingness to lie for Henry, he was on felony
probation when the incident occurred, and he had multiple prior felony
convictions.
         The court also found that the failure to call Henry’s friends as
witnesses did not prejudice the defense. The absence of evidence that all of
Henry’s friends were intoxicated when the incident occurred was not
prejudicial. Nor was there any basis for finding that the outcome of the
proceeding would have been different if these individuals had testified at
trial.
         Henry’s second claim was that trial counsel was incompetent for failing
to object to an instruction that told the jury intoxication was not a defense to
the lesser charge of assault with intent to commit sexual penetration. As a
preliminary matter, the court found that trial counsel had a tactical reason
for wanting this instruction because it supported his trial strategy to urge the
jury to convict on the lesser assault charge instead of the more serious felony
charge. The court acknowledged, however, that the instruction was
erroneous for reasons outlined in Henry I. But, because the instructional
error was harmless, and did not affect the verdict, the prejudice prong of
Henry’s ineffective assistance of counsel claim was not proven.
         Finally, the court rejected Henry’s claim that his trial counsel rendered
ineffective assistance by failing to make a hearsay objection to Jane Doe’s
testimony about her conversation with the nurse who examined her. Again
referencing Henry I, the court found there were multiple strategic reasons not


                                          9
to object to this testimony. Nor was the defense prejudiced by counsel’s
decision not to focus attention on “Jane Doe’s testimony about [her] fresh
injury.”
       Following the denial of the new trial motion, the court resentenced
Henry. After making a record of evidence it considered, the court announced
a tentative ruling and gave counsel the opportunity to comment, but neither
did.
       Henry was resentenced to an aggregate term of six years in prison.
The court imposed a lower term of three years for the current felony and
doubled the sentence to six years because of the strike prior. Henry was
eligible for an additional five-year enhancement under section 667,
subdivision (a), but the court exercised its discretion not to impose the
additional term in the interests of justice.
       Court fines and fees were imposed by the court without any objection
from counsel. Notably, the court imposed a $1,000 restitution fine (§ 1202.4)
rather than a $6,900 fine that had been proposed by the probation
department. Henry was ordered to register as a sex offender and advised of
his appellate rights.
                                 DISCUSSION
       The Wende brief filed by appellant’s counsel does not draw our
attention to any issues under Anders v. California (1967) 386 U.S. 738, 744.
Henry was notified of his right to file a supplemental brief and to request to
have his counsel relieved (People v. Kelly (2006) 40 Cal.4th 106, 110), but he
did neither. Following Wende guidelines, we have conducted an independent
review of the record and conclude there are no meritorious issues to be
argued on appeal.




                                       10
      As this is Henry’s second appeal, our review does not include issues
that could have been raised in Henry’s first appeal. (People v. Senior (1995)
33 Cal.App.4th 531, 538.) As a corollary, we do not review issues that were
actually raised and decided in Henry I. “In an appeal following a limited
remand, the scope of the issues before the court is determined by the remand
order.” (People v. Murphy (2001) 88 Cal.App.4th 392, 396–397; see People v.
Deere (1991) 53 Cal.3d 705, 713.)
      Regarding the denial of Henry’s new trial motion, there was only one
issue before the trial court on remand: whether the failure to call percipient
witnesses constituted ineffective assistance of counsel. The trial court
fulfilled its obligation to inquire into the basis for this claim by holding a
hearing where Henry presented evidence, witnesses, and argument.
(Stewart, supra, 171 Cal.App.3d at p. 398.) The record supports the court’s
finding that Henry did not establish that the failure to call witnesses at trial
constituted ineffective assistance of counsel. (See People v. Lucas (1995) 12
Cal.4th 415, 436.)
      In denying the new trial motion, the court also addressed the additional
ineffective assistance arguments Henry raised after remand. Any error in
these matters was not prejudicial because, as the trial court found, these
issues were already decided against Henry in Henry I.
      We do not find an arguable issue pertaining to Henry’s sentence. The
court explained its discretionary sentencing choices, struck the one-year
enhancements due to legislatives changes to the law (§ 667.5, subd. (b)), and
elected not to impose the five-year enhancement authorized by section 667,
subdivision (a). Consequently, Henry’s original sentence of 13 years was
reduced to an aggregate term of six years.




                                        11
         Finally, the record contains an error that requires correction. As noted,
when Henry was resentenced the court imposed a $1,000 restitution fine.
But the amended abstract of judgment and amended sentence order both
state that the court imposed a $6,900 restitution fine (§ 1202.4) and a $6,900
parole restitution fine (§ 1202.45). “When there is a discrepancy between the
oral pronouncement of judgment and the minute order or the abstract of
judgment, the oral pronouncement controls.” (People v. Walz (2008) 160
Cal.App.4th 1364, 1367, fn. 3.) Therefore, the record must be corrected to
reflect the restitution fines the court imposed at the resentencing hearing.
(Ibid.; People v. Mitchell (2001) 26 Cal.4th 181, 185–186.)
                                  DISPOSITION
         This case is remanded to the trial court with directions to correct the
amended abstract of judgment and amended sentence order to reflect
imposition of a $1,000 restitution fine (§ 1202.4) and a stayed $1,000 parole
revocation restitution fine (§ 1202.45). In all other respects, the judgment is
affirmed.
                                              TUCHER, J.

WE CONCUR:

POLLAK, P. J.
STREETER, J.




People v. Henry (A161641)




                                         12